DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 26, 27, 37, and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/18/20.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 23-25, 29-33, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are directed to a method for the treatment of glaucoma via administration of an “RNAi inducing agent capable of reducing the expression of one or more tight junction proteins expressed in the tight junction complex joining Schlemm’s canal endothelial cells (SCEC)” in an eye of the subject”, wherein the RNAi inducing agent “is capable of reducing the expression of one or more tight junction proteins selected from the group consisting of claudin-11, Tricellulin and ZO-1”.
The specification discloses species of tight junction proteins expressed in the tight junction complex joining SCEC (claudin-11, Tricellulin, and ZO-1), as recited in claim 19, but does not set forth any specific structural criteria required for the function.  
Therefore, one would not be able to envision the genus of RNAi inducing agents that are capable of reducing the expression of one or more tight junction proteins expressed in the tight junction complex joining SCEC without further description of the genuses.
The specification does not adequately describe the structure needed for the recited function.  The specification discloses minimal species of RNAi agents that target claudin-11, Tricellulin, or ZO-1, but does not disclose any other species that target additional targets and reduce the expression of claudin-11, Tricellulin, or ZO-1.  Therefore, the species are not representative of the entire claimed genus.
The claims are not limited to RNAi agents that have any specific structural relationship with any specific target sequence, but rather are directed to any RNAi agent that is capable of reducing the expression of any claudin-11, Tricellulin, or ZO-1 sequence.  Without further knowledge of the structure required for the function, one would not be able to readily envision which RNAi agents targeted to which targets (doesn’t need to be claudin-11, Tricellulin, or ZO-1) would result in reduction of expression of claudin-11, Tricellulin, or ZO-1.  The specification does not adequately describe which targets upon inhibition would result in inhibition of claudin-11, Tricellulin, or ZO-1.
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose any species for the claimed genus, the genus being RNAi inducing agents that are capable of reducing the expression of claudin-11, Tricellulin, or ZO-1.
The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  This should include the following considerations:  (1) actual reduction to practice, (2) disclosure of drawings or structural chemical formulas, (3) sufficient relevant identifying characteristics such as complete structure, partial structure, physical and/or chemical properties and functional characteristics when coupled with a known or disclosed correlation between function and structure, (4) method of making the claimed invention, (5) level of skill and knowledge in the art and (6) predictability of the art.  
For each claim drawn to a genus, each of these factors is to be considered to determine whether there is disclosure of a representative number of species that would lead one skilled in the art to conclude that applicant was in possession of the claimed invention.  Where skill and knowledge in the art is high, adequate written description would require fewer species to be disclosed than in an art where little is known; further, more species would need to be disclosed to provide adequate written description for a highly variable genus.
First, what do the claims as a whole cover?  The claims are directed to a method for the treatment of glaucoma via administration of an “RNAi inducing agent capable of reducing the expression of one or more tight junction proteins expressed in the tight junction complex joining Schlemm’s canal endothelial cells (SCEC)” in an eye of the subject, wherein the agent is capable of reducing the expression of one or more of claudin-11, Tricellulin, or ZO-1.
Second, how does the scope of the claims compare to the scope of the disclosure?  Although the specification discloses species of siRNAs, shRNAs, and vectors to deliver siRNAs or shRNAs, that are targeted to a specific claudin-11, Tricellulin, or ZO-1 sequence, the specification does not disclose any other species of agents to describe the structure required for the agent to function as an RNAi inducing agent that results in the recited function.  
Reduction to Practice:  The only reduction to practice demonstrated in the specification is detection of high expression of Claudin-11, ZO-1, JAM3, and Tricellulin in SCECs.  The specification demonstrates high expression of Claudin-11 and ZO-1 in glaucomatous SCECs (page 25).  The specification discloses siRNA downregulation of claudin-11, ZO-1, and tricellulin via siRNAs specifically targeted to each.  The specification demonstrates siRNA directed to ZO-1 and tricellulin in mice with a result of a significant increase in conventional outflow facility (pages 27-28).
The RNAi inducing agent of the claims is not even required to act specifically on any specific target, but rather is any RNAi inducing agent that acts on any target that has the effect of reducing the expression of claudin-11, Tricellulin, or ZO-1.
Level of Skill in the Art and Knowledge in the Art:  The level of skill in the art is high, about that of a Ph.D scientist with several years of experience.
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for RNAi inducing agents that are capable of reducing the expression of one or more of any claudin-11, Tricellulin, or ZO-1 sequence.
Thus, one skilled in the art would be led to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  

Response to Arguments
Applicant argues that the specification adequately describes RNAi agents.  However, the specification does not adequately describe the genus of such agents that have the required structure to achieve the function of reducing the expression of any claudin-11, Tricellulin, or ZO-1 sequence.  As explained above, the claims do not require for the RNAi agent to be specifically targeted or complementary to any specific target sequence, but rather can act on any target sequence that may have the secondary effect of reducing the expression of any claudin-11, Tricellulin, or ZO-1 sequence, which is a genus that has not been adequately described in the instant specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19, 23-25, 29-33, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Mariscal et al. (J. Membrane Biol., 207, 55-68, 2005), in view of Yang et al. (J. Glaucoma, 2015, 24(4), 291-296), and Gorbatyuk et al. (Vision Research, 2007, 47, 9, 1202-1208).
Gonzalez-Mariscal et al. teach silencing the expression of tight junction proteins with antisense oligonucleotides and siRNAs (abstract).  Gonzalez-Mariscal et al. teach that at the tight junction (TJ), three types of integral proteins have been identified: Occludin and the families of claudins and JAMs (page 57).
Gonzalez-Mariscal et al. teach specific degradation of mRNA of individual TJ proteins. An example of these studies was done in human eye endothelial cells derived from Schlemm’s canal (SCE) and the trabecular meshwork (TM). These cultures were used to study the pathophysiology of steroid glaucoma, since glucocorticoid treatment increases the resistance encountered by aqueous humor when it exits the eye. As dexamethasone induced an increased expression of the TJ adaptor protein ZO-1, antisense phosphorothioate oligonucleotides for ZO-1 were employed. These diminished the amount of ZO-1 and the increased fluid flow resistance induced by the steroid, hence demonstrating the feasibility of regulating the paracellular flux by silencing ZO-1 expression (Underwood et al., 1999). 
Gonzalez-Mariscal et al. teach that a more recent procedure developed for the specific silencing of TJ proteins is the employment of small interfering RNAs (siRNAs). Following such a strategy, occludin expression has been successfully knocked down in cultured epithelial cells (Yu et al., 2005). In these monolayers, occludin silencing has a low impact on the paracellular route as it 1) diminishes the peak TER levels attained in a Ca-switch protocol and in TJ de novo formation studies, but exerts no effect either on the final steady-state TER values achieved or in the TER displayed in mature monolayers; 2) does not increase the paracellular flux of 3 and 10 kDa dextrans and only produces a small increase in mannitol flux if hydrostatic pressure is applied. These results are reminiscent of those obtained in occludin knockout mice, and suggest that when occludin is not available, the cell is capable of forming functional TJs (pages 61-62).
Since the role of ZO-1 was known in glaucoma and that antisense oligonucleotides targeted to ZO-1 increased fluid flow resistance, it would have been obvious to target and inhibit ZO-1 for the treatment of glaucoma.  One would have been motivated to utilize a siRNA rather than an antisense oligonucleotide as a matter of design choice, as each were known to inhibit target gene expression in a sequence specific manner.  Gonzalez-Mariscal et al. teach that a more recent procedure developed for the specific silencing of TJ proteins is the employment of small interfering RNAs (siRNAs).  One would reasonably expect that direct delivery of a siRNA targeting ZO-1 would result in increased fluid flow resistance and therefore treatment of glaucoma.
Gonzalez-Mariscal et al. teach that the discovery of the molecular constituents of the TJ has raised the possibility of manipulating its opening and closure. This has in turn given the opportunity of employing the paracellular pathway as an effective route for drug delivery (page 65).
It is noted that claims 30, 33, and 36 do not recite method steps, but rather intended outcomes that are considered to necessarily flow from the recited method steps.
It would have been obvious to select a patient that is resistant or non-responsive to convention pressure lowering medications as a matter of design choice because this patient group would be in need of treatment.
Additionally, Yang et al. teach that ZO-1 has increased expression in the trabecular meshwork of neovascular glaucoma patients (Abstract), offering additional motivation to inhibit ZO-1 for the treatment of glaucoma.
Gorbatyuk et al. teach suppression of rhodopsin in vivo via AAV mediated delivery of siRNA via subretinal injection (Abstract).  Given the known challenges regarding delivery of siRNA to the eye, it would have been obvious to deliver the siRNA via subretinal injection of an AAV that expresses the siRNA in the cell with an expectation that the delivery would be successful and the siRNA would suppress expression of the desired target.

Response to Arguments
Applicant argues that although Gonzales-Mariscal teaches that inhibition of ZO-1 with an antisense oligonucleotide resulted in diminished fluid flow resistance induced by dexamethasone in cells from Schlemm’s canal and the trabecular meshwork of the human eye, Gonzales-Mariscal only teaches siRNA for occludin silencing.
Applicant’s arguments regarding occludin siRNAs are not applicable or convincing regarding ZO-1, which is a completely different target.  Just because occludin silencing had a low impact on the paracellular route does not negate the teaching of Gonzales-Mariscal that inhibition of ZO-1 resulted in increased fluid flow resistance.  Applicant is using the results of occludin to argue ZO-1, although they are two completely different targets.  Regardless of the siRNA results of Gonzales-Mariscal with respect to occludin, it would have been obvious to utilize a siRNA targeting ZO-1 because inhibition of ZO-1 with another sequence specific inhibitor, an antisense oligonucleotide, resulted in increased fluid flow resistance, which meets the limitation of a treatment for glaucoma.
Antisense oligomers and siRNAs were each known in the art to be utilized for sequence specific target gene inhibition.  One would not decide to not inhibit any given target with a siRNA because a single siRNA did not work on a different target. It is well known and routine in the art to screen for siRNAs that are active against a given target, similar to an antisense oligomer activity screen.
Applicant argues that Gonzales-Mariscal teaches siRNA challenges and therefore it would not have been an obvious selection.  To the contrary, Gorbatyuk et al. teach suppression of rhodopsin in vivo via AAV mediated delivery of siRNA via subretinal injection (Abstract).  Given the known challenges regarding delivery of siRNA to the eye, it would have been obvious to deliver the siRNA via subretinal injection of an AAV that expresses the siRNA in the cell with an expectation that the delivery would be successful and the siRNA would suppress expression of the desired target.
Since the role of ZO-1 was known in glaucoma and that antisense oligonucleotides targeted to ZO-1 increased fluid flow resistance, it would have been obvious to target and inhibit ZO-1 for the treatment of glaucoma.  One would have been motivated to utilize a siRNA rather than an antisense oligonucleotide as a matter of design choice, as each were known to inhibit target gene expression in a sequence specific manner.  Gonzalez-Mariscal et al. teach that a more recent procedure developed for the specific silencing of TJ proteins is the employment of small interfering RNAs (siRNAs).  One would reasonably expect that direct delivery of a siRNA targeting ZO-1 would result in increased fluid flow resistance and therefore treatment of glaucoma.
Gonzalez-Mariscal et al. teach that as dexamethasone induced an increased expression of the TJ adaptor protein ZO-1, antisense phosphorothioate oligonucleotides for ZO-1 were employed. These diminished the amount of ZO-1 and the increased fluid flow resistance induced by the steroid, hence demonstrating the feasibility of regulating the paracellular flux by silencing ZO-1 expression (page 61, 2nd column).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY H BOWMAN/Primary Examiner, Art Unit 1635